On Petition for Rehearing.
(179 Pac. 238.)
The petition for rehearing denied.
Mr. Charles A. Hart, for the petition.
Messrs. McNary & McNary and Mr. Everil M. Page, contra.
BURNETT, J.
5. The document denominated “Petition for Rehearing” has had our careful attention and we find it to be a restatement, largely in identical language, of the oral argument advanced at the hearing. No new viewpoint has been presented in the discussion. When the original opinion was delivered, we had given the issue strict examination and we see no good reason to change the resulting decision.
An additional reason why the instant petition should be denied is found in 89 Or. 721, Rule 25, prescribed by this court for the transaction of business before it, reading thus:
“All applications for rehearing shall be by typewritten or printed petition, signed by counsel, setting forth without argument wherein it is claimed the Court has erred, and shall be filed within twenty days after the filing of the opinion. Counsel may accompany the petition with a printed brief of the authorities upon which they rely in support thereof, but *395no oral or typewritten argument will be heard or considered thereon. It will not be necessary for the adverse party to answer such petition unless requested to do so by the Court, but such answer must be printed. No disbursement will be allowed in favor of either party for a petition or briefs on an application for a rehearing.”
In very truth the instrument presented for our attention on rehearing is a typewritten argument on the facts. The rule cited requires that the brief and argument in support of the petition for rehearing shall be printed. The petition or motion itself should be couched in concise terms, separate from argument, so that the court can see at a glance the position assumed by the petitioner. Owing to the great mass of litigation coming to this court, it is imperatively essential that we have orderly rules governing the disposition of cases. The rule quoted was prescribed to the end that contentions of this kind should be reduced to the lowest terms of statement.
The petition before us does not in any sense comply with the established precept, and for this further reason it is denied.
Affirmed. Rehearing Denied.